        Case 1:20-cv-00509-SAB Document 21 Filed 09/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CECILIA M FERREIRA,                               1:20-cv-00509-DAD-SAB
12                       Plaintiff,                     NEW CASE NUMBER:
13           v.                                         1:20-cv-00509-SAB
14    COMMISSIONER OF SOCIAL                            ORDER REASSIGNING CASE
      SECURITY,
15
                         Defendant.
16

17          All parties in the above-captioned case have consented to magistrate judge jurisdiction

18   over this action for all purposes, including trial and entry of final judgment, pursuant to 28 U.S.C.

19   §636(c)(1). (Doc. Nos. 13, 20.) Accordingly, this court reassigns this action to the docket of

20   United States Magistrate Judge Stanley A. Boone for all further proceedings, including trial and

21   entry of judgment, pursuant to 28 U.S.C. § 636(c)(1).

22          To prevent a delay in documents being received by the correct judicial officer, the new

23   case number listed below should be used on all future documents filed in this action.

24                                           1:20-cv-00509-SAB

25   IT IS SO ORDERED.
26
        Dated:     September 8, 2020
27                                                      UNITED STATES DISTRICT JUDGE

28
                                                        1
